Case: 1:18-cv-07745 Document #: 25 Filed: 04/10/19 Page 1 of 6 PagelD #:58

12944/DFG/mlt

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

DANIEL FLECK,

Plaintiff, No. 18 cv 7745

VS. Judge Charles P. Kocoras
CITY OF CHICAGO, a municipal corporation,
Chicago Police Officers K. R. REYNOLDS, J.
P. CAVAZOS, and B. J. HUH, Detective J.
PENTIMONE Star #21165,

Defendants.

FIRST AMENDED COMPLAINT
Plaintiff, DANIEL FLECK, by and through his attorneys, the Vrdolyak Law Group,
complains against Defendants, CITY OF CHICAGO, a municipal corporation, CHICAGO
POLICE DEPARTMENT, a municipal entity, K. R. REYNOLDS, J. P. CAVAZOS, B. J. HUH,
DETECTIVE J. PENTIMONE Star #21165, (collectively, “Defendants”), and states as follows:

PRELIMINARY STATEMENT

1. This lawsuit arises out of a wrongful arrest in December of 2016, in which the Plaintiff
was deprived of his Fourth Amendment constitutional rights.
2. The lawsuit seeks damages for entering the Plaintiff's residence without a warrant and

wrongfully arresting the Plaintiff in December of 2016 in violation 42 U.S.C. §1983.
Case: 1:18-cv-07745 Document #: 25 Filed: 04/10/19 Page 2 of 6 PagelD #:59

JURISDICTION AND VENUE
3. This action is brought pursuant to 42 U.S.C. §1983. This Court has jurisdiction over
Plaintiffs federal claims pursuant to 28 U.S.C. §1331 and §1343 (a). This Court has
supplementary jurisdiction over Plaintiffs state law claim pursuant to 28 U.S.C. §1367.
4. Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 (b) because the
parties reside in this judicial district and the events giving rise to Plaintiffs claims
occurred in Cook County, Illinois.
PARTIES
. Plaintiff DANIEL FLECK was a resident of Evergreen Park, Cook County, State of
Illinois at all relevant times herein.

. Defendant CITY OF CHICAGO is a municipality, organized and existing under the laws
of the State of Illinois, which employs or employed the Defendant Officers, and is
responsible for indemnifying the Defendants in this matter.

. Defendant CHICAGO POLICE DEPARTMENT is a law enforcement agency for the
City of Chicago, Illinois. At all times relevant hereto, Defendant employed Officers
REYNOLDS, CAVAZOS, HUH, and Detective PENTIMONE.

. At all times relevant hereto, Defendant REYNOLDS was the Chicago Police Sergeant

who oversaw the seizure which led to Plaintiff's wrongful arrest. In this capacity, this

Defendant was the supervisor of the Defendants identified in the following paragraph.

At all times relevant hereto, Defendants CAVAZOS and HUH were duly appointed

Chicago Police Officers, members of the Fugitive Apprehension Unit and assigned to

Beat #5755A, and conducted the seizure which led to Plaintiff's wrongful arrest.
Case: 1:18-cv-07745 Document #: 25 Filed: 04/10/19 Page 3 of 6 PagelD #:60

10.At all times relevant hereto, Defendant, J. PENTIMONE Star #21165, was a duly
appointed Chicago Police Detective, assigned to Area North and wrongfully named
Plaintiff as a suspect and issued an erroneous investigative alert for Plaintiff.

11.All of the foregoing Defendants are sued in their individual capacities, and all acted
under the color of law in the State of Illinois and in the scope of their employment in
engaging in the actions alleged in this Complaint.

STATEMENT OF FACTS

12.On December 7, 2016, at approximately 7:05 p.m., Plaintiff was at his residence at the
address of 9731 S. Harding Avenue, Evergreen Park, Illinois.

13.On information and belief, the Chicago Police Department issued an investigative alert
regarding an individual with a name similar to “Daniel Fleck.”

14. Plaintiff Daniel Fleck was confused with that suspect with a similar name. .

15.On the aforesaid date and time, Defendants CAVAZOS and HUH went to Plaintiffs
residence to arrest him. The Defendants did not have a search or arrest warrant.

16.Plaintiff greeted the officers at the entrance to his home and identified himself.

17.Plaintiff was then and there arrested without a warrant, allegedly on the charge of
aggravated battery, relating to an incident which took place on October 19, 2016.

18. After the arrest, Defendants transported Plaintiff to the 22nd District Police Station of the
Chicago Police Department, where Defendant REYNOLDS approved the probable cause
for Plaintiff's arrest.

19.Plaintiff was held incognito by the Chicago Police Department overnight at the 22nd

District Police Station on that date.
Case: 1:18-cv-07745 Document #: 25 Filed: 04/10/19 Page 4 of 6 PagelD #:61

20.The Defendants refused to allow Plaintiff to call his wife to inform her he had been
arrested.

21.Plaintiff did not commit aggravated battery on the date of October 19, 2016. In fact,
Daniel Fleck had never been convicted of, charged with, or even arrested for battery
before December 7, 2016.

22.On information and belief, the person who committed the battery for which Plaintiff was
wrongfully arrested was named “Daniel Flack.”

23.Defendants CAVAZOS and HUH did not have probable cause to arrest Plaintiff.

24. Detective J. PENTIMONE wrongfully named Plaintiff as a suspect, never verified that
Plaintiff was the suspect in an alleged battery, and wrongfully issued an investigative
alert for Plaintiff with no probable cause.

25.Defendant REYNOLDS was not justified in his approval of probable cause underlying
Plaintiff's arrest, or his approval of Plaintiff's detention on the night of December 7,
2016.

COUNT I - 42 U.S.C. § 1983 Claim

26. The allegations set forth in paragraphs | through 23 are incorporated herein by reference.

27. As described above, Defendant REYNOLDS was the supervisory official to Officers
CAVAZOS and HUH.

28. Defendants CAVAZOS and HUH acted unreasonably by arresting the Plaintiff at his

residence without a warrant or probable cause.
Case: 1:18-cv-07745 Document #: 25 Filed: 04/10/19 Page 5 of 6 PagelD #:62

29. Defendants knew, or should have known, that arresting an individual without a warrant
or probable cause would deprive that individual of rights guaranteed by the United States
Constitution.

30. Plaintiff was arrested and detained by the Defendants without probable cause on
December 7, 2016, which was a violation of his constitutional rights secured by the U.S.
Constitution and its laws. His arrest and detention was caused by J. PENTIMONE
unreasonably failing to identify the correct suspect and issued an investigative alert for
Plaintiff without probable cause.

31.The conduct of Defendants REYNOLDS, CAVAZOS, HUH, and PENTIMONE
disregarded the Plaintiff's Fourth Amendment right to be free from unreasonable
searches and seizures in his own home. Accordingly, these Defendants are liable under
42 U.S.C. 1983.

WHEREFORE, Plaintiff asks that Defendants be held liable for violation of 42 U.S.C. 1983.

COUNT II — State Law Claim Indemnification

32. The allegations in paragraphs 1 through 23 are incorporated herein by reference.

33. Pursuant to 745 ILCS 10/9-102, Defendant CITY OF CHICAGO is empowered and
directed to pay any tort judgment for compensatory damages (and any associated
attorneys' fees and costs) for which an employee acting within their scope of
employment, such as Defendants, are found liable.

34. Defendant CITY OF CHICAGO is liable for any judgments entered against Defendants
CHICAGO POLICE DEPARMENT, K. R. REYNOLDS, J. P. CAVAZOS, B. J. HUH,

J. PENTIMONE for compensatory damages and for associated attorneys’ fees and costs.
Case: 1:18-cv-07745 Document #: 25 Filed: 04/10/19 Page 6 of 6 PagelD #:63

35. In the event a judgment for compensatory judgment is entered against Defendants, CITY
OF CHICAGO must pay the judgment as well as associated attorneys’ fees and costs.

36. The Defendant officers are or were employees of the Chicago Police Department, who
acted within the scope of their employment in committing the misconduct described
herein.

WHEREFORE, Plaintiff requests that this Court grant him the following relief, jointly and

severally against the named Defendants:
a Judgment for compensatory damages against all Defendants in an amount to be
determined at trial by jury;
b Judgment for punitive damages against all Defendants in an amount to be determined
at a trial by jury;
c An award of the costs of this action against all Defendants, including reasonable
attorneys' fees in accordance with 42 U.S.C. 1988 and or 18 U.S.C. 1964 (c);
d_ An award requiring City of Chicago to pay any and all judgments for compensatory
damages against these Defendants as well as associated attorneys’ fees and costs; and
e Such other further relief this Court deems appropriate and just.
Plaintiff demands Trial by Jury.
PLAINTIFF’S DEMAND TRIAL BY JURY
s/Daniel F. Gallagher

Plaintiff's Attorney
Daniel F. Gallagher #905305

Vrdolyak Law Group, LLC

100 North Riverside, Suite 2400
Chicago, IL 60606
312-482-8200 x.206
dgallagher@vrdolyak.com
